Title: To Thomas Jefferson from Thomas Auldjo, 6 December 1792
From: Auldjo, Thomas
To: Jefferson, Thomas


Cowes, 6 Dec. 1792. After a considerable absence from home he received TJ’s letter of 31 May with the laws passed in the last session of Congress. He will observe the Consular Act and accordingly nominates the merchant John Auldjo and, “if two are required,” James MacKenzie, both of London, to provide security for him. He asks TJ to advise Pinckney accordingly. Nothing interesting to America has occurred in these parts since his last letter. The government has augmented the naval forces and called out part of the militia in response to French military successes in Holland and other considerations, but he trusts that hostilities will be avoided. Corn prices are high because of a light crop, but a proclamation prohibiting exports is in effect and he thinks they have now reached their peak.
